DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1, 3, 6, 8-11, 13, 16, 18-21 and 22-25 are pending in the application. Claims 1, 8, 9, 11, 18-20, 22, 23 and 25, are amended. Claims 2, 4, 5,7, 12, 14, 17 and 21 are cancelled.
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on  05/27/2022 has been entered.
Response to Arguments / Amendments
Applicant’s arguments have been fully considered, but they are not persuasive, see discussion below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-11, 13, 16, 18-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Multi-scale and Context-adaptive Entropy Model for Image Compression, 17-Oct-2019, hereinafter Zhou) in view of Bhattacharyya et al. (US 20210019619, hereinafter Bhattacharyya)

Regarding Claim 1, Zhou discloses an image compression system comprising: 
a computing platform including a hardware processor and a system memory; a software code stored in the system memory (Section 3.2; FIG. 1); the hardware processor configured to execute the software code to: 
receive an input image (Section 2, lines 1-5; FIG. 1, receiving original image x);  
transform the input image to a latent space representation of the input image (Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents)); 
quantize the latent space representation of the input image to produce a plurality of quantized latents (Section 2, lines 15-16; FIG. 1, quantize (Q) latent representations with real-value);  
encode the plurality of quantized latents, using (the) probability density function of the latent space representation of the input image, to generate a bitstream (Section 2, lines 8-14; FIG. 1, employing Factorized Entropy Model is used for zˆ, which is a fixed and fully factorized such as summing a Gaussian distributed probability mass function for yˆ, the parameters of µ and σ are predicted which are used in arithmetic codec (AE and AD). L; and 
convert the bitstream into an output image corresponding to the input image (Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents) with Encoder and reconstructs them back to x˜ with Decoder);
Zhou further discloses Gaussian distribution for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2) such that the total bitrate contains two parts: rate a hyperprior (Section 2.1, Equations [1] and [2],).
However, Zhou does not explicitly obtain a probability density function of the latent space representation of the input image based on a normalizing flow mapping of the latent space representation of the input image, wherein the normalizing flow mapping comprises a bijective mapping
Bhattacharyya teaches from the same field of endeavor obtain a probability density function of the latent space representation of the input image based on a normalizing flow mapping of the latent space representation of the input image, wherein the normalizing flow mapping comprises a bijective mapping ([0111] A normalizing flow may learn the probability distribution of a dataset in the latent space Z by transforming the unknown distribution p(Z) with a parametrized invertible mapping (bijective mapping) fθ to a known probability distribution p(E) for normalizing flow; [0112] accounting for the change of probability mass due to the invertible mapping (bijective mapping)  and since the output e of the invertible mapping (bijective mapping) fθ (z) is computed and the probability distribution p(e) )
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the normalizing flow mapping  as taught by Bhattacharyya ([0112]) into the encoding and decoding  system of Zhou & Bhattacharyya  in order to provide an improved system for prediction and a corresponding training system (Bhattacharyya, [0007]) resulting in the predictable result of improving  quality of the image in reliable manner.

Regarding Claim 3, Zhou in view of Bhattacharyya discloses the image compression system of claim 1.
Zhou in further discloses wherein the software code includes a neural network (NN) encoder, and wherein the hardware processor is further configured to execute the software code to utilize the NN encoder to transform the input image to the latent space representation of the input image (Section 1, artificial neural networks (NN) latent modeled constrained to the Gaussian distribution model; Section 2.1, Equations [1] and [2], FIG. 1).  
 Regarding Claim 6, Zhou in view of Bhattacharyya discloses the image compression system of claim 3.
Zhou further discloses wherein the software code further includes a NN decoder, and wherein the hardware processor is further configured to execute the software code to utilize the NN decoder to convert the bitstream into the output image (Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents) with Encoder and reconstructs them back to x˜ with Decoder; Section 2.1, Hyper Decoder).
Regarding Claim 8, Zhou in view of Bhattacharyya discloses the image compression system of claim 1.
Bhattacharyya further discloses wherein the normalizing flow mapping of the input image is a first normalizing flow mapping, and wherein the hardware processor is further configured to execute the software code to perform a second normalizing flow mapping to convert the bitstream into the output image ([0111] A normalizing flow may learn the probability distribution of a dataset in the latent space Z by transforming the unknown distribution p(Z) with a parametrized invertible mapping (bijective mapping) fθ to a known probability distribution p(E) for normalizing flow; [0112] accounting for the change of probability mass due to the invertible mapping (bijective mapping)  and since the output e of the invertible mapping (bijective mapping) fθ (z) is computed and the probability distribution p(e) )
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the normalizing flow mapping  as taught by Bhattacharyya ([0112]) into the encoding and decoding  system of Zhou & Bhattacharyya  in order to provide an improved system for prediction and a corresponding training system (Bhattacharyya, [0007]) resulting in the predictable result of improving  quality of the image in reliable manner.
Regarding Claim 9, Zhou in view of Bhattacharyya discloses the image compression system of claim 1.
Zhou in further discloses wherein the normalizing flow mapping of the input image is configured to map the latent space representation of the input image is a constrained probability density distribution (Zhou: Section 2.1, Equations [1] and [2],  Gaussian distribution  for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2 ) such that  the total bitrate contains two parts: rate a hyperprior: Bhattacharyya: [0111] A normalizing flow may learn the probability distribution of a dataset in the latent space Z by transforming the unknown distribution p(Z) with a parametrized invertible mapping (bijective mapping) fθ to a known probability distribution p(E) for normalizing flow; [0112] accounting for the change of probability mass due to the invertible mapping (bijective mapping)  and since the output e of the invertible mapping (bijective mapping) fθ (z) is computed and the probability distribution p(e) )
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the normalizing flow mapping  as taught by Bhattacharyya ([0112]) into the encoding and decoding  system of Zhou & Bhattacharyya  in order to provide an improved system for prediction and a corresponding training system (Bhattacharyya, [0007]) resulting in the predictable result of improving  quality of the image in reliable manner.
Regarding Claim 10, Zhou in view of Bhattacharyya discloses the image compression system of claim 9.
Zhou in further discloses wherein the constrained probability density distribution comprises a Gaussian distribution(Section 2.1, Equations [1] and [2],  Gaussian distribution  for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2 ) such that  the total bitrate contains two parts: rate a hyperprior ).
Regarding Claims 11, 13, 16 and 18-19, Method claims 11, 13, 16 and 18-19of using the corresponding system claimed in claims 1 and 6, 8-9 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 20, Analogous rejection as the rejection of Claim 1 or 11 applies.
Regarding Claim 22, Analogous rejection as the rejection of Claim 3 applies
Regarding Claim 23, Analogous rejection as the rejection of Claim 9 applies.
Regarding Claim 24, Zhou in view of Bhattacharyya discloses the image compression system of claim 23. 
Zhou in further discloses wherein the constrained probability density distribution comprises a Gaussian distribution (Section 2.1, Equations [1] and [2],  Gaussian distribution  for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2 ) such that  the total bitrate contains two parts: rate a hyperprior ).
Regarding Claim 25, Analogous rejection as the rejection of Claim 6 applies

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/           Examiner, Art Unit 2487